Citation Nr: 0903346	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-39 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a left elbow 
disability.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States 
Marine Corps from June 2002 to June 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 Rating Decision by the 
Winston-Salem, North Carolina, Regional Office (RO), which, 
in pertinent part, denied service connection for a status 
post traumatic injury left elbow.  Subsequent to the initial 
rating decision, the veteran relocated, and his claim is now 
under the jurisdiction of the RO in Manchester, New 
Hampshire.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records show that he was 
treated between November 2005 and February 2006 for a left 
elbow injury incurred during training.  Medical reports since 
the examination are conflicted as to whether the veteran has 
a current disability.

A December 2005 referral for a full elbow examination 
included a provisional diagnosis of "chronic left elbow 
pain."

In January 2006, the veteran was examined for separation, and 
the examiner noted that "[t]he range of motion [of the 
elbow] is without pain, fatigue, weakness, and lack of 
endurance or incoordination after repetitive use.  There is 
no ankylosis."  After a subsequent January 2006 examination 
of the elbow, the veteran was diagnosed with "joint pain, 
localized in the elbow".

The veteran's elbow was X-rayed in January 2006 and again in 
February 2006; neither X-ray showed elbow damage.  Reports on 
file indicate that the veteran was seen at the VAMC in 
Manchester, NH, in August 2006.  Under review of systems, the 
examiner noted the following:  "He does have some joint 
problem with his elbow, which bothers him at times.  He has 
had that worked up and X-rays were negative.  He does get a 
pop in his elbow with certain movements."  Under physical 
examination, the examiner made no comment pertinent to the 
elbow.  The file contains no other medical records addressing 
the elbow.

Regardless of the lack of findings of any left elbow 
disability on X-ray, the fact remains that the veteran had an 
injury to that elbow during service, a VA examiner has 
identified symptomatology involving the elbow, and the 
veteran has continuously reported ongoing symptomatology, 
including pain, discomfort, restriction in range of motion, 
and a loud popping sound.  See June 2007 notice of 
disagreement.  

The veteran has not had an examination specifically 
addressing whether or not he currently has a disability 
involving the left elbow.  Such an examination is in order.

VA should obtain an examination or opinion to make a decision 
regarding a claim for disability benefits when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 
38 C.F.R. § 3.159(c)(4)(i) (2008).

Currently, the Board has before it (1) competent evidence of 
recurrent pain and popping, which may be a symptom of a 
disability; (2) evidence establishing that an injury occurred 
in service; and (3) an indication that a disability or 
persistent symptoms of a disability may be associated with 
the veteran's service.  Currently, however, there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  The claim must 
therefore be remanded for a complete examination of the 
veteran's left elbow, in which the examiner should provide a 
medical opinion as to whether the veteran has an elbow 
disability, and, if so, whether it is at least as likely as 
not related to his service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should also schedule a VA 
examination of the veteran's left elbow.  
The claims file, as well as the veteran's 
medical chart, must be reviewed in 
conjunction with the examination.  The 
doctor should examine the veteran and 
render an opinion as to whether the 
veteran has an elbow disability, and, if 
so, whether it is at least as likely as 
not that such a condition was caused or 
aggravated by service.  A full and 
complete rationale for all opinions 
expressed is required.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The veteran is advised 
that at least in part the purpose of the examination 
requested in this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  Therefore, 
the veteran is hereby placed on notice that, pursuant to 38 
C.F.R. 
§ 3.655, his claim may be denied in the event he fails to 
cooperate by attending the requested VA examination.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

